Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 5, 1979, convicting her of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are *712no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.